IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00144-CR
                                 No. 10-18-00145-CR
                                 No. 10-18-00146-CR

ANTHONY LYNN THIBODEAUX,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                        From the 87th District Court
                          Freestone County, Texas
              Trial Court Nos. 12-154-CR, 12-155-CR, 12-156-CR


                                       ORDER

       In a document entitled “Notice/Request” and filed on June 29, 2018, appellant

complains that the trial court would not provide him with his fifth item requested in

appellant’s Designation of Record on Appeal. Appellant requests that this Court order

the State to honor appellant’s designation and send appellant “a certified copy of the list

of items/or evidence that was confiscated at the Co-Defendant’s house[.]” We cannot

comply with appellant’s request.
       In the designation of record, appellant requested “[a] list of all Evidence in the

case, submitted at trial and not submitted at trial.” Appellant did not request the

inclusion in the appellate record of a certified copy of the list of items or evidence that

was confiscated at the co-defendant’s house or that the certified copy be sent to him.

Further, the State is under no obligation to send appellant the items he requests.

       Accordingly, appellant’s request is denied.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 18, 2018




Thibodeaux v. State                                                                  Page 2